Mr. Chief Justice Moore
delivered the opinion of the Court.
Rehfeld House Movers, Inc. recovered judgment against the plaintiffs in error for the sum of $2,680.50 on its claim based upon a contract under which a house was to be moved to a new location since the ground upon which it was originally located had been taken for highway purposes.
*154The basic circumstances involved in the controversy are the same as those involved in the case of Ciocchetti v. McCrary, 161 Colo. 245, 421 P.2d 114. The principal difference between that case and the instant action is that in the case above cited the claim was made by the contractor who had supplied labor and materials in the installation of a concrete foundation upon which the house was to be placed; however, the claim here is made by the contractor who performed services and supplied materials in the actual moving of the house. The moving operation was halted before completion for the same reasons which are discussed in the case above cited, and we feel that no good purpose would be served by repeating them here.
There is nothing in the record before us, nor in the points argued by counsel for plaintiffs in error, which requires a reversal of the judgment. There is ample evidence to support the findings of the jury which were madé on disputed evidence..
The judgment accordingly is affirmed.